NUMBER 13-06-122-CR
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
                                                                                                                     

 
IN RE: CARLOS GARZA
                                                                           
                          
 
On Petition for Writ of Mandamus
                                                                                                                     

 
                               MEMORANDUM
OPINION                                    
 
                         Before
Justices Hinojosa, Yañez, and Garza
                                 Memorandum
Opinion Per Curiam
 
Relator,
Carlos Garza, filed a petition for writ of mandamus in the above cause on March
16, 2006, in which he alleges that the respondent, the Honorable Rolando
Olvera, Presiding Judge of the 138th Judicial District Court of Cameron County,
Texas, abused his discretion by denying relator=s
motion to obtain the record.              




The
Court, having examined and fully considered the documents on file, the petition
for writ of mandamus, and the trial court=s findings of fact and order entered May 31, 2006,
is of the
opinion that the petition for writ of mandamus should be dismissed as moot.
Accordingly,
the petition for writ of mandamus is hereby DISMISSED AS MOOT.
 
PER CURIAM            
 
 
Do not publish.
Tex. R. App. P. 47.2(b).
 
Memorandum
Opinion delivered and
filed this the
20th day of July, 2006.